This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RONALD PODBOY,

 3          Petitioner-Appellant,

 4 v.                                                                    NO. A-1-CA-37069

 5 CREVE MAPLES and
 6 DAVID MARGOLIS,

 7          Respondents-Appellees,

 8 IN THE MATTER OF GUARDIANSHIP
 9 AND CONSERVATORSHIP OF
10 DAVID NORTON RADINSKY III.

11 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
12 Gregory S. Shaffer, District Judge

13 Ronald Podboy
14 Denver, CO

15 Pro Se Appellant

16 Randall S. Bell
17 Santa Fe, NM

18 for Appellees

19                                 MEMORANDUM OPINION

20 VANZI, Chief Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        LINDA M. VANZI, Chief Judge


8 WE CONCUR:


 9 ___________________________________
10 STEPHEN G. FRENCH, Judge


11 _________________________________
12 DANIEL J. GALLEGOS, Judge




                                           2